Name: Commission Regulation (EEC) No 2482/81 of 26 August 1981 determining for the Member States the loss of income and the level of the premium payable per ewe for 1980/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 244/14 Official Journal of the European Communities 27. 8 . 81 COMMISSION REGULATION (EEC) No 2482/81 of 26 August 1981 determining for the Member States the loss of income and the level of the premium payable per ewe for 1980/81 HAS ADOPTED THIS REGULATION : Article 1 1 . A difference is hereby found between the refer ­ ence price and the market price recorded during 1980/81 only for the following regions : Difference in ECU per 100 kilograms Region 4  5 7-561 66-219 2. The total revised amount of the loss of income referred to in the secjnd subparagraph of Article 5 (2) of Regulation (EEC) No 1837/80 and limited pursuant to paragraph 3 of the same Article is as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( 1 ), as last amended by Regulation (EEC) No 899/81 (2), and in particular Article 5 (2) and (8) thereof, Whereas Article 5 ( 1 ) of Regulation (EEC) No 1837/80 provides for the granting of a premium to sheepmeat producers ; whereas the estimated level of that premium was calculated at the beginning of the marketing year on the basis of the foreseeable loss of income by Commission Regulation (EEC) No 228/81 (3) ; Whereas, pursuant to Article 5 (2) and (5) of Regula ­ tion (EEC) No 1837/80, the estimate of jhe loss of income and of the amount of the premium payable per ewe are to be revised at the end of the marketing year ; whereas, moreover, paragraph 3 of the said Article provides for limitation of the loss of revenue calculated by subtracting from the total amount referred to in paragraph 2 of the said Article the total amount of the premium granted pursuant to Article 9 of the same Regulation ; Whereas, in regions others than 4 and 5, no loss of income was found during the 1980/81 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sheep and Goats, Member State Total amount in ECU Ireland 1 323 000 United Kingdom 15 117 000 Article 2 The revised amount of the premium payable per ewe and per Member State, calculated pursuant to Article 5 of Regulation (EEC) No 1837/80 , is as follows : Member State Revised amount of the premium payable per ewe in ECU Ireland United Kingdom 0-772 1-098 Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 183, 16 . 7. 1980, p . 1 . (2) OJ No L 90, 4. 4. 1981 , p . 26 . Q) OJ No L 26, 30 . 1 . 1981 , p. 37.